Citation Nr: 0839928	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1968 to January 1972 and from March 1977 to March 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily with routine behavior.  His PTSD has been 
specifically manifested by such symptoms as depressed mood, 
anxiety, sleep impairment, intrusive thoughts, avoidance, 
social isolation, irritability, and detachment. 

CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for a higher evaluation, the VCAA notice 
requirements are the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The RO provided pre-adjudication and post-adjudication 
content-complying VCAA notice by letters, dated in July 2004 
and March 2006.  The notice included the type of evidence 
needed to substantiate the underlying claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notice included the 
provisions for rating the disabilities and for the effective 
date of the claims.

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in November 2007.  Mayfield v. Nicholson, 499 F. 3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F. 3d 881, 888 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37, 46 (2008). 

Where, as here, service connection has been granted and an 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b) (1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 
(2007); Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  The Board concludes that the VA satisfied the duty to 
notify obligation.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim of service connection. 38 U.S.C.A. § 5103A (d). The 
veteran was afforded VA examinations in August 2004 and 
October 2007 to determine the existence and severity of his 
PTSD.

The veteran has not contended - nor is there any record in 
the file to show - that there has been a material change in 
the disability since the October 2007 examination to warrant 
a reexamination.  38 C.F.R. § 3.327(a).  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4, which evaluates the extent to which a veteran's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the Rating Schedule criteria.

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings are assigned according to the manifestation of 
particular symptoms.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment. The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity. 
38 C.F.R. §§ 4.126, 4.130.

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating. 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Codes 9411. Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).)

Under Diagnostic Code 9411, the code assigned to PTSD, the 
veteran's current evaluation, a 30 percent evaluation, is 
provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating, the next highest evaluation available to 
the veteran, is warranted if the veteran is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4.125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

A GAF score of 71-80 represents "symptoms[, if] . . . 
present, . . . . are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id. 

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999); Hart v. Mansfield, 21 Vet. App. 505 509 (2007).

Factual Background

Turning now to the evidence of record, the veteran underwent 
a PTSD assessment at the VA in May 2004.  The summary of that 
assessment indicated 17 possible PTSD symptoms at a level of 
very high severity, although the report did not list the 
specific PTSD symptoms.  The report also indicated the 
veteran suffered from mild depression.

The veteran was afforded a VA examination in August 2004.  At 
that time, the veteran reported that he had an alcohol 
problem for some 20 years but had been able to achieve 
sobriety.  When the veteran was drinking, he had trouble 
holding onto jobs and was prone to anger outbursts and 
communication and relationship problems.  His first marriage 
failed due to drinking, anger outbursts, and problems in 
communication and relationships.  Since achieving sobriety, 
his job performance has improved and he has maintained a 
second marriage, but his nightmares have increased.  He can 
accomplish activities of daily living and enjoys working on 
old vehicles.  He stated that he tends to keep to himself and 
does not socialize.  In the previous six months, he reported 
losing three days of work due to sleep problems.

The veteran was causally dressed and well groomed, and his 
speech was clear.  His thought processes were logical, goal 
directed, and of normal speed.  He was somewhat distraught 
when discussing his Vietnam stressors.  In addition to the 
sleep problem noted above, he described awaking frequently 
and nightmares once or twice a week accompanied by night 
sweats.  He thrashed around so his wife slept  in a separate 
bed.  He described avoidance phenomena and emotional numbing.  
He had frequent intrusive thoughts and occasional flashbacks 
precipitated by familiar terrain.  He had problems with 
fireworks and had a strong startle response, along with 
hypervigilance.

The VA examiner found that the veteran possessed a moderate 
amount of emotional lability with some intermittent bouts of 
anxiety, depression, and anger outbursts.  Anger had been 
less of a problem since the veteran quit drinking.  In the 
examiner's opinion, the veteran's concentration was 
clinically intact and there was no evidence of organic 
impairment or psychosis.  The diagnosis was PTSD and alcohol 
dependence, with the latter diagnosis in remission.  The VA 
examiner noted the employment problems of the veteran 
occurred when he was drinking and since he had quit, he had 
maintained steady employment.  By the veteran's own 
estimation, he had only lost three days of work in the prior 
six months due to PTSD symptomology.  His first marriage 
appeared to be affected by his PTSD, but he currently had an 
adequate marital relationship.  The veteran did isolate "a 
good bit," but the psychiatrist estimated his social 
impairment as mild.  A GAF score of 75 was assigned.

A second VA examination was conducted in October 2007.  The 
veteran denied  taking any medication for his PTSD, but he 
took pain medication and muscle relaxants (the veteran 
reported having a lower back problem).  He stated that he was 
not receiving any treatment for his PTSD and that treatment 
did not help the sleep disturbance, nightmares, or night 
sweats.  He had not received any psychotherapy for his mental 
condition in the year prior to the examination and has not 
been admitted to a hospital for psychiatric reasons.

Currently, the veteran described himself as an isolationist.  
He did not socialize and avoided crowds.  He becomes 
uncomfortable if he does not have control of his environment 
and he still had nightmares with night sweats during which he 
"tears up the bed."  He still had a bad reaction to 
fireworks.  His symptoms occurred as often as three times a 
week, with each occurrence lasting minutes to several hours.  
He described the effect of his symptoms as a lack of friends 
or company with no real social life and one friend at work.  
Work occupied his mind full time and made him feel better.  
He has worked in vehicle maintenance since 1981 and described 
his relationship with his supervisor and co-workers as fair.  
He has not lost any time from work.  The veteran did not 
believe his symptoms affected his finances.

Objectively, the veteran's orientation within normal limits. 
Appearance and hygiene (except for his teeth) were within 
normal limits.  Behavior was appropriate but his affect and 
mood were abnormal, with a depressed mood occurring as often 
as once a day.  Each episode lasted for 30-120 minutes.  
Communication and speech were within normal limits, as was 
the veteran's concentration.  While panic attacks were 
present, they occurred less than once a week.  There were 
feelings of suspiciousness and he associated only with his 
wife and one friend.  The VA examiner did not detect any 
delusions, hallucinations, or obsessional rituals.  Thought 
processes were appropriate and judgment was not impaired.  
Abstract thinking was normal.  The examiner did find mild 
memory impairment with the veteran forgetting names, 
directions or recent events as well as appointments, 
birthdays, and anniversaries.  Both suicidal and homicidal 
ideations were absent.

The VA examiner determined that the behavioral, cognitive, 
social, affective or somatic symptoms were attributable to 
the veteran's PTSD.  He further determined that the veteran 
had no difficulty performing activities of daily living.  
However, he did have difficulty establishing effective work 
and social relationships, because he did not trust others and 
isolated himself.  The veteran was able to maintain effective 
family role functioning.  He has occasional interference with 
recreational or leisurely pursuits.  He has no difficulty 
with his physical health or understanding commands.  He 
appeared to pose no threat of persistent danger either to 
himself or others.  The psychologist's prognosis is that the 
veteran will show improvement with appropriate treatment and 
solid work history was a major strength for him.  A GAF score 
of 70 was assigned.

The veteran submits that his disability is much worse than 
reflected in the two VA examinations.  He described himself 
as "lucky" because his supervisor allowed him to control 
his work environment.  He stated that he has declined other 
employment opportunities because he would have to deal with 
crowds and meetings.  He asserted that he had no social life.  
He described himself as a survivor and taught his second wife 
to also be a survivor around him.  His family has learned how 
to act around him so he could avoid symptoms.  He further 
stated that he did not readily share his personal life with 
strangers.  He also states he had not sought treatment 
because he generally does not seek treatment unless he has to 
(e.g., pneumonia).  Finally, he reports that every counselor 
and fellow veteran he has spoken to about his PTSD has told 
him that he should be at the 50 percent rating.

Analysis

Based on a careful review of the record, the Board finds no 
support for an evaluation in excess of 30 percent throughout 
the rating period on appeal.  

In reaching the above conclusion, the Board acknowledges that 
the 
veteran's PTSD has caused him some dysfunction.  Indeed, he 
has experienced hyperarousal, numbness, depression, 
irritability/anger, sleep impairment, and avoidance behavior.  
There also appears to be some mild concentration and memory 
problems such as forgetting names and dates.  There is no 
demonstration of any difficulty with complex commands, nor 
was his memory so impaired that he could only retain highly 
learned material and forgot to complete the tasks he needed 
for his job.  The veteran was able to function in his job as 
a vehicle maintenance worker even if he is engaged a job 
where he can control his environment and remain alone.  
Stated another way, he was able to perform his job 
satisfactorily, without evidence of disciplinary actions, 
significant time lost from work, or loss of productivity.

Outside of work, the veteran appears to be able to cope even 
if he adopts some isolative behaviors.  Although he tries to 
avoid crowds, he appears to have a good relationship with his 
wife and family with only occasional difficulties.  Moreover, 
while panic attacks were endorsed, they occurred less than 
once a week.  His speech is unaffected and does not appear 
circumstantial, circumlocutory, or stereotyped.

In short, the symptoms noted above do not indicate a 
disability picture most nearly approximating the next-higher 
50 percent evaluation for PTSD under Diagnostic Code 9411.

With respect to the advice he has received from counselors 
and fellow veterans, he has not disclosed their identities or 
details as to why they believe a higher evaluation is 
warranted.  More importantly, the Board notes there is no 
indication in the record that any of these individuals have 
the specialized training to offer an opinion as to how his 
disability should be evaluated.  A lay person, such as the 
veteran or his fellow veterans, is not competent to offer an 
opinion that requires specialized training, such as the 
existence, extent, or etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this instance, 
the two VA examiners addressed all of the pertinent criteria 
under the schedular as well as other relevant criteria 
necessary to evaluate the veteran's claim.  In both 
instances, they assigned GAF scores of 70 or above.  These 
scores indicate slight impairment in social, occupational, or 
some mild symptoms or some difficulty in social and 
occupational functioning, but generally, the person functions 
pretty well.  Thus, the Board notes that the GAF score 
assigned appear to comport with the diagnostic criteria set 
forth in DSM-IV as well as the Diagnostic Code criteria the 
Board must evaluate as well.

In sum, the Board finds that the veteran's disability and 
symptoms more closely approximates the 30 percent evaluation 
than the next higher level in the relevant diagnostic code.  
Also most of the symptoms listed in the criteria for a 50 
percent rating are not demonstrated.  Accordingly, the 
veteran's disability does not more closely meet the criteria 
for a 50 percent rating than the criteria for a 30 percent 
rating.  Taking into account all the evidence and for the 
above reasons, the preponderance of the evidence is against a 
rating higher than 30 percent for post-traumatic stress 
disorder, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).  Therefore, his claim of an 
evaluation in excess of 30 percent is denied.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999). The veteran's symptoms have 
been not changed materially during the course of the appeal.  
The Board concludes that, from the effective date of service 
connection in May 2004, clinical findings have not shown that 
the veteran met the criteria for a higher rating.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular rating for the service-connected 
disability is inadequate. There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria. If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  The veteran has never been 
hospitalized for his disability and has missed only a few 
days if work. Comparing the veteran's disability level and 
symptomatology to the rating schedule, the degree of 
disability is contemplated by the rating schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating 





ORDER

An initial evaluation in excess of 30 percent is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


